EXHIBIT 10.3

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CANADIAN GUARANTEE AND

SECURITY AGREEMENT

 

Made as of January 4, 2005

 

Among

 

INTEGRIS METALS LTD. and RYERSON TULL CANADA, INC.,

 

the CANADIAN SUBSIDIARY GUARANTORS party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

     EXECUTION COPY

 

TABLE OF CONTENTS

 

RECITALS

   1

SECTION 1. INTERPRETATION

   2

SECTION 2. GUARANTEES BY CANADIAN GRANTORS.

   10

SECTION 3. GRANT OF CANADIAN TRANSACTION LIENS

   13

SECTION 4. GENERAL REPRESENTATIONS AND WARRANTIES

   14

SECTION 5. FURTHER ASSURANCES; GENERAL COVENANTS

   15

SECTION 6. CANADIAN CASH COLLATERAL ACCOUNT

   17

SECTION 7. REMEDIES UPON EVENT OF DEFAULT

   20

SECTION 8. APPLICATION OF PROCEEDS

   21

SECTION 9. FEES AND EXPENSES; INDEMNIFICATION

   24

SECTION 10. AUTHORITY TO ADMINISTER CANADIAN COLLATERAL

   25

SECTION 11. LIMITATION ON DUTY IN RESPECT OF CANADIAN COLLATERAL

   25

SECTION 12. GENERAL PROVISIONS CONCERNING THE COLLATERAL AGENT

   26

SECTION 13. TERMINATION OF CANADIAN TRANSACTION LIENS; RELEASE OF CANADIAN
COLLATERAL

   29

SECTION 14. CANADIAN SUBSIDIARY GUARANTORS

   30

SECTION 15. NOTICES

   30

SECTION 16. NO IMPLIED WAIVERS; REMEDIES NOT EXCLUSIVE

   31

SECTION 17. SUCCESSORS AND ASSIGNS

   32

SECTION 18. AMENDMENTS AND WAIVERS

   32

SECTION 19. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

   32

SECTION 20. WAIVER OF JURY TRIAL

   33

SECTION 21. SEVERABILITY

   33

SECTION 22. JUDGMENT CURRENCY

   33

SECTION 23. ADDITIONAL SECURED OBLIGATIONS

   33

SECTION 24. SHARING PROVISIONS

   35

SECTION 25. COUNTERPARTS

   35

 

SCHEDULE

 

Schedule 1

  

Existing Secured Derivatives Obligations

 

(i)



--------------------------------------------------------------------------------

- ii -    EXECUTION COPY

 

EXHIBITS:

 

Exhibit A

  

Canadian Security Agreement Supplement

Exhibit B

  

Perfection Certificate



--------------------------------------------------------------------------------

     EXECUTION COPY

 

AMENDED AND RESTATED CANADIAN GUARANTEE AND

SECURITY AGREEMENT

 

AGREEMENT dated as of January 4, 2005 among INTEGRIS METALS LTD., RYERSON TULL
CANADA, INC. the CANADIAN SUBSIDIARY GUARANTORS party hereto and JPMORGAN CHASE
BANK, N.A.(formerly known as JPMorgan Chase Bank) as Collateral Agent.

 

RECITALS

 

A. WHEREAS, Ryerson Tull, Inc., Joseph T. Ryerson & Son, Inc., J. M. Tull Metals
Company, Inc. (collectively, the “Existing Ryerson Borrowers”), the banks party
thereto (the “Existing Ryerson Lenders”), JPMorgan Chase Bank, as administrative
agent, security agent and swingline bank, and General Electric Capital
Corporation, as syndication agent and security agent are parties to a Credit
Agreement dated as of December 20, 2002 (as amended or otherwise modified prior
to the date hereof, the “Existing Ryerson Facility”);

 

B. WHEREAS, Integris Metals, Inc., Integris Metals Ltd. (the “Existing Integris
Canadian Borrower”, and together, the “Existing Integris Borrowers”), the
lenders party thereto (the “Existing Integris Lenders”), JPMorgan Chase Bank, as
general administrative agent and collateral agent, JPMorgan Bank Canada, as
Canadian administrative agent, BNP Paribas, as syndication agent, and General
Electric Capital Corporation, as documentation agent and co-collateral agent,
are parties to a Credit Agreement dated as of August 26, 2002 (as amended or
otherwise modified prior to the date hereof, the “Existing Integris Facility”);

 

C. WHEREAS, the Existing Integris Canadian Borrower, certain of its domestic
subsidiaries and JPMorgan Chase Bank, as collateral agent, are parties to a
Canadian Guarantee and Security Agreement dated as of August 26, 2002 (as
amended or otherwise modified prior to the date hereof, the “Existing Integris
Canadian Security Agreement”);

 

D. WHEREAS, the Existing Integris Canadian Borrower has secured its obligations
under the Existing Integris Credit Agreement, and certain other obligations by
granting Liens on certain of its assets to the relevant collateral agent;

 

E. WHEREAS, it was a condition precedent to the extensions of credit under the
Existing Integris Facility that (i) the foregoing obligations of the Existing
Integris Canadian Borrower be secured and guaranteed as described above and (ii)
each guarantee thereof be secured by Liens on assets of the relevant Canadian
Subsidiary Guarantor as provided in the Canadian Security Documents;

 

F. WHEREAS, the parties thereto are amending and restating the Existing Ryerson
Facility and the Existing Integris Facility, in each case as provided in the
Amended and Restated Credit Agreement dated as of January 4, 2005 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) among the Existing Ryerson Borrowers, Ryerson Tull Canada, Inc., as
a Canadian Borrower, the Existing Integris Borrowers, the lenders party thereto,
JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank), as



--------------------------------------------------------------------------------

- 2 -    EXECUTION COPY

 

general administrative agent, collateral agent and swingline lender, JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian administrative agent and General
Electric Capital Corporation, as syndication agent and co-collateral agent;

 

G. Whereas, it is a condition precedent to the extensions of credit under the
Credit Agreement that (i) the obligations of the Canadian Borrowers be secured
and guaranteed as described below and (ii) each guarantee thereof be secured by
Liens on the assets of the applicable Canadian Borrower and the Canadian
Subsidiary Guarantors as provided in the Canadian Security Documents;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Existing Integris Canadian Security Agreement is amended and restated as
follows:

 

SECTION 1. INTERPRETATION

 

  (a) Terms Defined in Credit Agreement. Terms defined in the Credit Agreement
and not otherwise defined in subsection Section 1(b) or Section 1(c) have, as
used herein, the respective meanings provided for therein.

 

  (b) Terms Defined in the PPSA. Terms defined in the PPSA and used herein
shall, unless otherwise defined herein, have the same meaning as ascribed to
such term in the PPSA, including “Accessions”, “Account”, “Chattel Paper”,
“Document of Title”, “Goods”, “Intangible”, “Instruments”, “Money”, “Security”,
“financing statement” and “financing change statement”. However, the term
“Goods” when used herein shall not include “consumer goods” as that term is
defined in the PPSA.

 

  (c) Additional Definitions. The following additional terms, as used herein,
have the following meanings:

 

  (1) Accounts means with respect to any Canadian Grantor all “accounts,” as
such term is defined in the PPSA, now owned or hereafter acquired by such
Canadian Grantor and, in any event, shall include all accounts due or accruing
due and all agreements, books, accounts receivable, other receivables, book
debts, claims and demand of every nature and kind and other forms of monetary
obligations (other than forms of monetary obligations evidenced by Chattel
Paper, Securities or Instruments) now owned or hereafter received or acquired by
or belonging or owing to such Canadian Grantor, whether or not yet earned by
performance on the part of such Canadian Grantor and all invoices, letters,
documents and papers recording, evidencing or relating thereto.

 

  (2) Additional Secured Obligations means (a) the Secured Derivative
Obligations and (b) all obligations of the Canadian Grantors owed to the
Canadian Administrative Agent or any of its Affiliates in respect of cash
management services performed by the Canadian Administrative Agent or such
Affiliates.



--------------------------------------------------------------------------------

- 3 -    EXECUTION COPY

 

  (3) Affiliate means, with respect to any Person, (x) any other Person that
directly, or indirectly through one or more intermediaries, controls such Person
(a “Controlling Person”) or (y) any other Person which is controlled by or is
under common control with a Controlling Person. As used herein the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities by contract or otherwise.

 

  (4) Agreement means this Amended and Restated Canadian Guarantee and Security
Agreement.

 

  (5) Blocked Accounts has the meaning set forth in Section 6.

 

  (6) Blocked Account Agreement means, with respect to any deposit account of a
Canadian Grantor, a blocked account agreement between such Canadian Grantor,
each applicable depository bank and the Collateral Agent (or its sub-agent) and
otherwise all in form and substance satisfactory to the Collateral Agent.

 

  (7) Borrowers means, collectively the Company, Joseph T. Ryerson & Son, Inc.,
J.M. Tull Metals Company, Inc. Integris Metals Inc. or the Canadian Borrowers,
as the context may require, and their respective successors and permitted
assigns, and “Borrower” means any of the foregoing.

 

  (8) Canadian Borrowers means, collectively, Integris Metals Ltd., a
corporation organized under the laws of Canada and Ryerson Tull Canada, Inc. a
corporation organized under the laws of Ontario; and their respective successors
and permitted assigns, and “Canadian Borrower” means either of the foregoing.

 

  (9) Canadian Cash Collateral Account has the meaning set forth in Section
6(b).

 

  (10) Canadian Collateral and Collateral mean all property, whether now owned
or hereafter acquired, on which a Lien is granted or purports to be granted to
the Collateral Agent pursuant to the Canadian Security Documents. When used with
respect to a specific Canadian Grantor, the terms “Canadian Collateral” and
“Collateral” mean all its property on which such a Lien is granted or purports
to be granted.

 

  (11) Canadian Grantor means each of the Canadian Borrowers and the Canadian
Subsidiary Guarantors, and “Canadian Grantors” means all of them.



--------------------------------------------------------------------------------

- 4 -    EXECUTION COPY

 

  (12) Canadian Security Agreement Supplement means a Canadian Security
Agreement Supplement, substantially in the form of Exhibit A, signed and
delivered to the Collateral Agent for the purpose of adding a Subsidiary of a
Canadian Borrower as a party hereto pursuant to Section 14 and/or adding
additional property to the Canadian Collateral.

 

  (13) Canadian Security Documents means this Agreement, the Canadian Security
Agreement Supplements, each Canadian Hypothec, the Blocked Account Agreements,
and any other applicable guarantee or security document executed by a Canadian
Grantor.

 

  (14) Canadian Subsidiary Guarantor means 1336963 Ontario Inc. and each
Canadian Subsidiary of a Canadian Borrower or the Company as of the date hereof
and any Canadian Subsidiary of any Canadian Borrower or the Company that shall,
at any time after the date hereof, become a “Canadian Subsidiary Guarantor”
pursuant to Section 14.

 

  (15) Canadian Transaction Liens means the Liens granted by the Canadian
Grantors under the Canadian Security Documents.

 

  (16) Collateral Agent means JPMorgan Chase Bank, N.A.(formerly known as
JPMorgan Chase Bank), in its capacity as Collateral Agent for the Secured
Parties under the Canadian Security Documents, and its successors in such
capacity.

 

  (17) Company means Ryerson Tull, Inc., a Delaware corporation.

 

  (18) Concentration Accounts has the meaning set forth in Section 6(a).

 

  (19) Contracts means all contracts for the sale, lease, exchange or other
disposition of Inventory by a Canadian Grantor, whether or not performed and
whether or not subject to termination upon a contingency or at the option of any
party thereto.

 

  (20) Credit Agreement has the meaning set forth in the recitals hereto.

 

  (21) Derivative Obligations of any Person means all obligations of such Person
in respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

  (22) Effective Date means (a) with respect to each Canadian Grantor that was a
party to the Existing Integris Canadian Security Agreement, the date on



--------------------------------------------------------------------------------

- 5 -    EXECUTION COPY

 

which it became a party thereto, (b) with respect to Ryerson Tull Canada, Inc.
and 1336963 Ontario Inc., the Effective Date as defined in the Credit Agreement
and (c) with respect to any Canadian Grantor which becomes a party hereto
subsequent to the Effective Date, as defined in the Credit Agreement, the date
this Agreement becomes effective with respect to such Canadian Grantor.

 

  (23) First Secured Derivative Obligations means the Secured Derivative
Obligations to the extent (but only to the extent) that they are designated by a
Canadian Borrower as “First Secured Derivative Obligations” in accordance with
Section 23. For the avoidance of doubt, unless the context otherwise requires,
any reference herein to the “amount” or the “principal amount” of a First
Secured Derivative Obligation shall refer to then current Mark-to-Market Value
of such First Secured Derivative Obligation.

 

  (24) Inventory means any “inventory”, as such term is defined in the PPSA, now
or hereafter owned or acquired by any Canadian Grantor, wherever located, and in
any event including inventory, merchandise, Goods and other personal property
which are held by or on behalf of any Canadian Grantor for sale or lease or are
furnished or are to be furnished under a contract of service, or which
constitute raw materials, work in process or materials used or consumed or to be
used or consumed in such Canadian Grantor’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
other supplies.

 

  (25) Liquidated Secured Obligation means at any time any Secured Obligation
(or portion thereof) that is not an Unliquidated Secured Obligation at such
time.

 

  (26) LLC Interest means a membership interest or similar interest in a limited
liability company.

 

  (27) Mark-to-Market Value means, at any date with respect to any Derivative
Obligation, the lesser of (i) the amount that would be payable by the applicable
Canadian Borrower if the applicable Derivative Contract were terminated at such
time in circumstances in which a Canadian Borrower was the defaulting party,
taking into account the effect of any enforceable netting arrangement between
the parties to such Derivative Contract with respect to mutual obligations in
respect of other Secured Derivative Obligations between such parties and (ii)
the amount stated in the applicable Derivative Contract to be the maximum amount
which can be asserted as a secured claim against the Canadian Collateral.

 

  (28) Opinion of Counsel means a written opinion of legal counsel (who may be
counsel to a Canadian Grantor or other counsel, in either case approved by the
Canadian Administrative Agent, which approval shall not be unreasonably
withheld) addressed and delivered to the Collateral Agent.



--------------------------------------------------------------------------------

- 6 -    EXECUTION COPY

 

  (29) Partnership Interest means a partnership interest, whether general or
limited.

 

  (30) Perfection Certificate means, with respect to any Canadian Grantor, a
certificate substantially in the form of Exhibit B, completed and supplemented
with the schedules contemplated thereby to the reasonable satisfaction of the
Collateral Agent and signed by an authorized officer of such Canadian Grantor.

 

  (31) Permitted Liens means (i) the Canadian Transaction Liens and (ii) any
other Liens on the Canadian Collateral permitted to be created or assumed or to
exist pursuant to the Credit Agreement.

 

  (32) Pledged, when used in conjunction with any type of asset, means at any
time an asset of such type that is included (or that creates rights that are
included) in the Canadian Collateral at such time. For example, “Pledged
Inventory” means Inventory that is included in the Canadian Collateral at such
time.

 

  (33) Post-Petition Interest means any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of any Canadian Grantor (or would accrue but for
the operation of applicable bankruptcy or insolvency laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.

 

  (34) PPSA means the Personal Property Security Act as in effect from time to
time in the Province of Ontario; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any Canadian Transaction Lien on
any Canadian Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security as in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act or such other applicable legislation as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

  (35) Proceeds means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Canadian Collateral, including all claims of any Canadian Grantor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Canadian Collateral, any



--------------------------------------------------------------------------------

- 7 -    EXECUTION COPY

 

condemnation or requisition payments with respect to any Canadian Collateral,
including any Proceeds which may be deposited in any bank account (including any
Blocked Account) from time to time.

 

  (36) Receivables means, with respect to any Canadian Grantor, all Accounts
owned by it and all other rights, titles or interests which, in accordance with
GAAP, would be included in receivables on its balance sheet (including any such
Accounts and/or rights, titles or interests that might be characterized as
Chattel Paper, Instruments or Intangibles under the PPSA in effect in any
jurisdiction), in each case arising from the sale, lease, exchange or other
disposition of Inventory by such Canadian Grantor, and all of such Canadian
Grantor’s rights to any goods, services or other property related to any of the
foregoing (including returned or repossessed goods and unpaid seller’s rights of
rescission, replevin, reclamation and rights to stoppage in transit), and all
collateral security and supporting obligations of any kind given by any Person
with respect to any of the foregoing.

 

  (37) Related Documents means the Credit Agreement, the Notes, the Swingline
Note, the Bankers’ Acceptances, the Acceptance Notes, the Security Documents and
the documentation governing the Additional Secured Obligations.

 

  (38) Release Conditions means the following conditions for releasing all the
Secured Canadian Guarantees and terminating all the Canadian Transaction Liens:

 

  (i) all Commitments under the Credit Agreement shall have expired or been
terminated;

 

  (ii) all Liquidated Secured Obligations shall have been paid in full; and

 

  (iii) no Unliquidated Secured Obligation shall remain outstanding or such
Unliquidated Secured Obligation shall be cash collateralized to an extent and in
a manner reasonably satisfactory to each affected Secured Party.

 

  (39) Required Secured Parties means (i) until such time as the Release
Conditions are satisfied with respect to the Credit Agreement and the Secured
Loan Obligations, the Required Lenders (and for purposes of a release of all or
any substantial portion of the Secured Canadian Guarantees or all or any
substantial portion of the Canadian Collateral, all of the Lenders) and (ii)
thereafter, the holders of a majority in face amount of the Additional Secured
Obligations.

 

  (40) Second Secured Derivative Obligations means all Secured Derivative
Obligations that are not First Secured Derivative Obligations. For the



--------------------------------------------------------------------------------

- 8 -    EXECUTION COPY

 

avoidance of doubt, unless the context otherwise requires, any reference herein
to the “amount” or the “principal amount” of a Second Secured Derivative
Obligation shall refer to then current Mark-to-Market Value of such Second
Secured Derivative Obligation.

 

  (41) Secured Agreement, when used with respect to any Secured Obligation,
refers collectively to each instrument, agreement or other document that sets
forth obligations of the Canadian Grantors and/or rights of the holder with
respect to such Secured Obligation.

 

  (42) Secured Canadian Guarantee means with respect to each Canadian Grantor
its guarantee of the Secured Obligations under Section 2 hereof and/or Section 1
of a Canadian Security Agreement Supplement.

 

  (43) Secured Derivative Obligations means Derivative Obligations of any
Canadian Grantor owing to any Person that was a Lender or Lender Affiliate on
the trade date for any such Derivative Obligation, or an assignee of such
Person; provided that (i) such Derivative Obligation is entered into in the
course of the ordinary business practice of such Canadian Grantor and not for
speculative purposes and (ii) such Derivative Obligation has been designated by
a Canadian Borrower as an additional Secured Obligation in accordance with
Section 23.

 

  (44) Secured Loan Obligations means all principal of all Canadian Loans
outstanding from time to time under the Credit Agreement (including the full
face amount of all Bankers’ Acceptances) and all obligations to reimburse LC
Disbursements made with respect to Canadian Letters of Credit, all interest
(including Post-Petition Interest) and Acceptance Fees thereon and all other
amounts now or hereafter payable by the Canadian Borrowers pursuant to the
Financing Documents (including their respective Secured Canadian Guarantees).

 

  (45) Secured Obligations means the Secured Loan Obligations and the Additional
Secured Obligations.

 

  (46) Secured Parties means the holders from time to time of the Secured
Obligations and “Secured Party” means any of them as the context may require.

 

  (47) Sweep Period means (i) each period that begins on the date on which
Facility Availability is less than US$50,000,000 and ends on the first day
thereafter on which Total Facility Availability has been at least US$55,000,000
for thirty (30) consecutive days and (ii) each period that begins when an Event
of Default occurs, and ends when no Event of Default is continuing; provided
that, except in the case of a Sweep Period that begins upon the occurrence of
any Event of Default described in Section 6.01(a)(i), 6.01(a)(ii) or 6.01(d) of
the Credit Agreement with



--------------------------------------------------------------------------------

- 9 -    EXECUTION COPY

 

respect to any Borrower (which Sweep Period shall commence automatically upon
the occurrence of such Event of Default), no Sweep Period shall be deemed to
have commenced unless and until either Security Agent shall have so determined
and shall have so notified the Canadian Borrowers’ Agent.

 

  (48) Supporting Obligations means a letter-of-credit right or secondary
obligation that supports the payment or performance of an account, chattel
paper, a document, an intangible, an instrument or investment property.

 

  (49) Unliquidated Secured Obligation means, at any time, any Secured
Obligation (or portion thereof) that is contingent in nature or unliquidated at
such time, including any Secured Obligation that is:

  (i) an obligation to reimburse a bank for drawings not yet made under a letter
of credit issued by it;

 

  (ii) any other obligation (including any guarantee) that is contingent in
nature at such time; or

 

  (iii) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

  (d) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the PPSA or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement and (v) the word “property” shall be
construed to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.



--------------------------------------------------------------------------------

- 10 -    EXECUTION COPY

 

SECTION 2. GUARANTEES BY CANADIAN GRANTORS.

 

  (a) Secured Canadian Guarantees. Each Canadian Grantor unconditionally
guarantees to the Collateral Agent for the benefit of the Secured Parties the
full and punctual payment of each of the Secured Obligations of each other
Canadian Grantor when due (whether at stated maturity, upon acceleration or
otherwise). If any Canadian Borrower fails to pay any Secured Obligations
punctually when due, each other Canadian Grantor agrees that it will forthwith
on demand pay the amount not so paid at the place and in the manner specified in
the relevant Secured Agreement.

 

  (b) Secured Canadian Guarantees Unconditional. The obligations of each
Canadian Grantor under its Secured Canadian Guarantee shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

  (i) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Borrower, any other Canadian Grantor or any
other Person under any Secured Agreement, by operation of law or otherwise;

 

  (ii) any modification or amendment of or supplement to any Secured Agreement;

 

  (iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower, any other Canadian Grantor
or any other Person under any Secured Agreement;

 

  (iv) any change in the corporate existence, structure or ownership of any
Borrower, any other Canadian Grantor or any other Person or any of their
respective subsidiaries, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrower, any other Canadian Grantor or any
other Person or any of their assets or any resulting release or discharge of any
obligation of any Borrower, any other Canadian Grantor or any other Person under
any Secured Agreement;

 

  (v) the existence of any claim, set-off or other right that such Canadian
Grantor may have at any time against any Borrower, any other Canadian Grantor,
any Secured Party or any other Person, whether in connection with the Financing
Documents or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;



--------------------------------------------------------------------------------

- 11 -    EXECUTION COPY

 

  (vi) any invalidity or unenforceability relating to or against any Borrower,
any other Canadian Grantor or any other Person, for any reason, of any Secured
Agreement, or any provision of applicable law or regulation purporting to
prohibit the payment of any Secured Obligation by any Borrower, any other
Canadian Grantor or any other Person; or

 

  (vii) any other act or omission to act or delay of any kind by any Borrower,
any other Canadian Grantor, any other party to any Secured Agreement, any
Secured Party or any other Person, or any other circumstance whatsoever that
might, but for the provisions of this clause 2(b)(vii), constitute a legal or
equitable discharge of or defence to any obligation of any Canadian Grantor
hereunder.

 

  (c) Release of Secured Canadian Guarantees.

 

  (i) All the Secured Canadian Guarantees will be released when all the Release
Conditions are satisfied. If at any time any payment of a Secured Obligation is
rescinded or must be otherwise restored or returned upon the insolvency or
receivership of any Canadian Borrower or otherwise, the Secured Canadian
Guarantees shall be reinstated with respect thereto as though such payment had
been due but not made at such time.

 

  (ii) If all the capital stock of a Canadian Subsidiary Guarantor or all the
assets of a Canadian Subsidiary Guarantor are sold to a Person other than a
Canadian Borrower or one of its Subsidiaries in a transaction not prohibited by
the Credit Agreement (any such sale, a “Sale of Canadian Subsidiary Guarantor”),
the Collateral Agent shall promptly release such Canadian Subsidiary Guarantor
from its Secured Canadian Guarantee. Such release shall not require the consent
of any Secured Party, and the Collateral Agent and any third party shall be
fully protected in relying on a certificate of the applicable Canadian Borrower
as to whether any particular sale constitutes a Sale of Canadian Subsidiary
Guarantor.

 

  (iii) In addition to any release permitted by Section 2(c)(ii), the Collateral
Agent may release any Secured Canadian Guarantee (subject to Section 9.05(b)(iv)
of the Credit Agreement) with the prior written consent of the Required Secured
Parties.

 

  (d) Waiver by Canadian Grantors. Each Canadian Grantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Borrower, any other Canadian Grantor or any other Person.



--------------------------------------------------------------------------------

- 12 -    EXECUTION COPY

 

  (e) Subrogation. Each Canadian Grantor irrevocably waives any and all rights
to which it may be entitled, by operation of law or otherwise, upon making any
payment hereunder to be subrogated to the rights of the payee against the
relevant Canadian Grantor with respect to such payment or against any direct or
indirect security therefor, or otherwise to be reimbursed, indemnified or
exonerated by or for the account of the relevant Canadian Grantor in respect
thereof, until such time as all the Release Conditions have been satisfied.

 

  (f) Contribution; Subordination. Each Canadian Grantor (a “Contributing
Guarantor”) agrees that, in the event a payment shall be made by any other
Canadian Grantor under this Agreement or assets of any other Canadian Grantor
shall be sold pursuant to this Agreement to satisfy a claim against the relevant
Canadian Grantor or any of its Canadian Subsidiaries (such other Canadian
Grantor, the “Claiming Guarantor”) the Contributing Guarantor shall indemnify
the Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as the case
may be, in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Guarantor as of December 31, 2003 (or, in the
case of any Canadian Grantor becoming a party hereto pursuant to Section 14
after the Effective Date, the end of the fiscal quarter most recently ended
before the date of the Canadian Security Agreement Supplement executed and
delivered by such Canadian Grantor and the denominator shall be the aggregate of
all such amounts (without duplication) for all such Canadian Grantors. All
rights of the Canadian Grantors under this Section and any other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the Secured
Obligations.

 

  (g) Stay of Acceleration. If acceleration of the time for payment of any
Secured Obligation by any Canadian Borrower is stayed by reason of the
insolvency or receivership of such Canadian Borrower or otherwise, all Secured
Obligations otherwise subject to acceleration under the terms of any Secured
Agreement shall nonetheless be payable by the Canadian Grantors (other than such
Canadian Borrower) hereunder forthwith on demand by the Collateral Agent.

 

  (h) Right of Set-Off. If any Secured Obligation is not paid promptly when due,
each of the Secured Parties and each of their respective Affiliates which is a
deposit-taking institution or a subsidiary of such an institution is authorized,
to the fullest extent permitted by law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Secured Party or Affiliate
to or for the credit or the account of any Canadian Grantor against the
obligations of such Canadian Grantor under its Secured Canadian Guarantee,
irrespective of whether or not such Secured Party shall have made any demand
thereunder and although such obligations may be unmatured. The rights of each
Secured Party under this subsection are in addition to all other rights and
remedies (including other rights of set-off) that such Secured Party may have.



--------------------------------------------------------------------------------

- 13 -    EXECUTION COPY

 

  (i) Continuing Guarantee. Each Secured Canadian Guarantee is a continuing
guarantee, shall be binding on the relevant Canadian Grantor and its successors
and assigns, and shall be enforceable by the Collateral Agent. If all or part of
any Secured Party’s interest in any Secured Obligation is assigned or otherwise
transferred, the transferor’s rights in respect of each Secured Canadian
Guarantee, to the extent applicable to the obligation so transferred, shall
automatically be transferred with such obligation.

 

  (j) Payments. Each payment to be made by any Canadian Grantor in respect of
any of the Secured Obligations shall be payable in the currency or currencies in
which such Secured Obligations are denominated at the office of the Canadian
Administrative Agent.

 

  (k) Taxes. The provisions of Section 8.04 of the Credit Agreement shall apply
(as applicable and with such modifications as the circumstances require) to all
payments made by any Canadian Grantor hereunder. For greater certainty, in
applying sections of the Credit Agreement, references to “Borrower”,
“Administrative Agents” and “Lender” shall be read as “Canadian Grantor”,
“Collateral Agent” and “Secured Party” respectively.

 

  (l) Limitation on Obligations of Guarantor. The obligations of each Canadian
Grantor under the Secured Canadian Guarantee shall be limited to an aggregate
amount equal to the largest amount that would not render such Guarantee invalid
or unenforceable under any laws applicable to such Canadian Grantor.

 

  (m) Continuation of Liens. For the purpose of clarification, the parties
hereto hereby acknowledge, agree and confirm that the Liens and guarantees
provided pursuant to the Existing Integris Canadian Security Agreement continue
under this Agreement to the extent of the Liens and guarantees described herein
and nothing herein or in the Credit Agreement shall be deemed to terminate or
release any such Liens or guarantees until such time as so terminated or
released in the manner provided for herein.

 

SECTION 3. GRANT OF CANADIAN TRANSACTION LIENS

 

  (a) Each Canadian Borrower, in order to secure the Secured Obligations and
each other Canadian Grantor in order to secure its Secured Canadian Guarantee,
grants to the Collateral Agent for the benefit of the Secured Parties a
continuing security interest in all the following property of such Canadian
Grantor whether now owned or existing or hereafter acquired or arising and
regardless of where located:

 

  (i) all Inventory;

 

  (ii) all Receivables;

 

  (iii) all Contracts;

 

  (iv) all Blocked Accounts and the Canadian Cash Collateral Accounts;



--------------------------------------------------------------------------------

- 14 -    EXECUTION COPY

 

  (v) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Canadian
Grantor pertaining to any of its Canadian Collateral; and

 

  (vi) all other Proceeds of the Canadian Collateral described in the foregoing
clauses (i) through (v).

 

  (b) With respect to each right to payment or performance included in the
Canadian Collateral from time to time, the Canadian Transaction Lien granted
therein includes a continuing security interest in all right, title and interest
of the applicable Canadian Grantor in and to (i) any Supporting Obligation that
supports such payment or performance and (ii) any Lien that (x) secures such
right to payment or performance or (y) secures any such Supporting Obligation.

 

  (c) The Canadian Transaction Liens are granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or transfer or in
any way affect or modify, any obligation or liability of any Canadian Grantor
with respect to any of the Canadian Collateral or any transaction in connection
therewith.

 

SECTION 4. GENERAL REPRESENTATIONS AND WARRANTIES

 

As of the Effective Date and (except as to those particular representations and
warranties expressly made only as of the Effective Date) as of the date of each
Credit Event under the Credit Agreement, each then-existing Canadian Grantor
represents and warrants that:

 

  (a) Such Canadian Grantor is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction identified as its
jurisdiction of organization in its Perfection Certificate.

 

  (b) Such Canadian Grantor has good and marketable title to all its Canadian
Collateral (subject to exceptions that are, in the aggregate, not material),
free and clear of any Lien other than Permitted Liens.

 

  (c) Such Canadian Grantor has not performed any acts that might prevent the
Collateral Agent from enforcing any of the provisions of the Canadian Security
Documents or that would limit the Collateral Agent in any such enforcement. No
financing statement, security agreement, mortgage or similar or equivalent
document or instrument covering all or part of the Canadian Collateral owned by
such Canadian Grantor is on file or of record in any jurisdiction in Canada in
which such filing or recording would be effective to perfect or record a Lien on
such Canadian Collateral, except financing statements, mortgages or other
similar or equivalent documents with respect to Permitted Liens. After the
Effective Date, no Canadian Collateral owned by such Canadian Grantor will be in
the possession or under the control of any other Person having a Lien thereon,
other than a Permitted Lien.



--------------------------------------------------------------------------------

- 15 -    EXECUTION COPY

 

  (d) The Canadian Transaction Liens on all Canadian Collateral owned by such
Canadian Grantor (i) have been validly created, (ii) will attach (or have
attached, in the case of Integris Metals Ltd.) to each item of such Canadian
Collateral on the applicable Effective Date (or, if such Canadian Grantor first
obtains rights thereto on a later date, on such later date), and (iii) when so
attached, will secure all the Secured Obligations.

 

  (e) Such Canadian Grantor has delivered a Perfection Certificate to the
Collateral Agent. The information set forth therein is correct and complete as
of the date thereof.

 

  (f) When PPSA financing statements describing the Canadian Collateral as set
forth in such Canadian Grantor’s Perfection Certificate have been filed in the
offices specified in such Perfection Certificate, the Canadian Transaction Liens
will constitute perfected security interests in the Canadian Collateral owned by
such Canadian Grantor to the extent that a security interest therein may be
perfected by filing pursuant to the PPSA, prior to all Liens and rights of
others therein except Permitted Liens. Except for the filing of such PPSA
financing statements, no registration, recordation or filing with any
governmental body, agency or official is required in connection with the
execution or delivery of the Canadian Security Documents or is necessary for the
validity or enforceability against a Canadian Borrower thereof or for the
perfection of the Canadian Transaction Liens pursuant to the applicable PPSA or,
except for customary motion or other court proceedings, for the enforcement
against a Canadian Borrower of the Canadian Transaction Liens pursuant to the
PPSA.

 

  (g) Such Canadian Grantor has taken, and will continue to take, all actions
necessary under the applicable PPSA to perfect its interest in any Receivables
purchased or otherwise acquired by it in a transaction subject to the applicable
PPSA as against its assignors and creditors of its assignors.

 

  (h) Such Canadian Grantor’s Canadian Collateral is insured as required by the
Credit Agreement.

 

SECTION 5. FURTHER ASSURANCES; GENERAL COVENANTS

 

Each Canadian Grantor covenants as follows:

 

  (a) Such Canadian Grantor will, from time to time, at its own expense,
execute, deliver, file and record any statement, assignment, instrument,
document, agreement or other paper and take any other action that from time to
time may be reasonably necessary or desirable, or that the Collateral Agent may
reasonably request, in order to:

 

  (i) create, preserve, perfect, confirm or validate the Canadian Transaction
Liens on such Canadian Grantor’s Canadian Collateral (it being understood that
no Canadian Grantor shall be required to



--------------------------------------------------------------------------------

- 16 -    EXECUTION COPY

 

make filings in the Canadian Intellectual Property Office to perfect the
Canadian Transaction Liens on Canadian Collateral comprised of copyrights,
unless the Collateral Agent has requested such filings to be made);

 

  (ii) enable the Collateral Agent and the other Secured Parties to obtain the
full benefits of the Canadian Security Documents; or

 

  (iii) enable the Collateral Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Canadian Grantor’s Canadian
Collateral;

 

provided that no Canadian Grantor shall be required to comply with the
requirements of the Financial Administration Act (Canada), other similar
provincial legislation or equivalent U.S. legislation as amended. To the extent
permitted by applicable law, such Canadian Grantor authorizes the Collateral
Agent to execute and file such financing statements or continuation statements
without such Canadian Grantor’s signature appearing thereon. Such Canadian
Grantor constitutes the Collateral Agent its attorney-in-fact to execute and
file all filings required or so requested for the foregoing purposes, all such
acts of such attorney being hereby ratified and confirmed; and such power, being
coupled with an interest, shall be irrevocable until all the Canadian
Transaction Liens granted by such Canadian Grantor terminate pursuant to Section
13. Each Canadian Grantor will pay the costs of, or incidental to, any recording
or filing of any financing or continuation statements or other documents
recorded or filed pursuant hereto in respect of such Canadian Grantor.

 

  (b) Such Canadian Grantor will not (i) change its name or corporate structure,
(ii) change its principal place of business, chief executive office or domicile
(within the meaning of the Quebec Civil Code) or (iii) except with respect to a
Permitted Lien, become bound by a security agreement entered into by another
Person, unless it shall have given the Collateral Agent prior notice thereof and
delivered an Opinion of Counsel or such other documentation with respect thereto
in accordance with Section 5(c).

 

  (c) Before it takes any action contemplated by Section 5(b), such Canadian
Grantor, at its own expense, will cause to be delivered to the Collateral Agent
an Opinion of Counsel or such other documentation, in each case as either
Security Agent may reasonably request, in form and substance reasonably
satisfactory to the Security Agents, to the effect that (i) all financing
statements and amendments or supplements thereto, continuation statements and
other documents required to be filed or recorded in order to perfect and protect
(except with respect to Permitted Liens) the Canadian Transaction Liens against
all creditors of and purchasers from such Canadian Grantor after it takes such
action have been delivered to the appropriate filing office(s) to be filed or
recorded in each office necessary for such purpose, (ii) all fees and taxes, if
any, payable in connection with such filings or recordations have been paid in
full and (iii) except as otherwise agreed



--------------------------------------------------------------------------------

- 17 -    EXECUTION COPY

 

by the Required Secured Parties, such action will not (except with respect to
Permitted Liens) adversely affect the perfection or priority of the Canadian
Transaction Lien on any Canadian Collateral to be owned by such Canadian Grantor
after it takes such action or the accuracy of such Canadian Grantor’s
representations and warranties herein relating to the grant and perfection of a
security interest in such Canadian Collateral.

 

  (d) Except in the ordinary course of business, such Canadian Grantor will not
sell, lease, exchange, assign or otherwise dispose of, or grant any option with
respect to, any of its Canadian Collateral provided that such Canadian Grantor
may do any of the foregoing unless (i) doing so would violate a covenant in the
Credit Agreement or (ii) an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified such Canadian Grantor
that its right to do so is terminated, suspended or otherwise limited.
Concurrently with any sale or other disposition (except a sale or disposition to
another Canadian Grantor or a lease) permitted by the foregoing proviso, the
Canadian Transaction Liens on the assets sold or disposed of (but not in any
Proceeds arising from such sale or disposition) will cease immediately without
any action by the Collateral Agent or any other Secured Party. The Collateral
Agent will, at the Canadian Borrowers’ expense, promptly execute and deliver to
the relevant Canadian Grantor such documents as such Canadian Grantor shall
reasonably request to evidence the fact that any asset so sold or disposed of is
no longer subject to a Canadian Transaction Lien.

 

  (e) Such Canadian Grantor will, promptly upon request, provide to the
Collateral Agent all information and evidence concerning such Canadian Grantor’s
Canadian Collateral that the Collateral Agent may reasonably request from time
to time to enable it to enforce the provisions of the Canadian Security
Documents.

 

SECTION 6. CANADIAN CASH COLLATERAL ACCOUNT

 

  (a) (i) As soon as practicable, but in any event no longer than thirty (30)
days following the Effective Date (or such longer period as the Borrowers’ Agent
and the Security Agents in the exercise of their reasonable discretion, may
agree) each Canadian Grantor shall establish lock box arrangements satisfactory
to the Collateral Agent acting reasonably and each Canadian Grantor, which
becomes a party to this agreement on or after the date hereof, shall subject all
of its lockboxes and the corresponding deposit accounts (collectively, together
with all Concentration Accounts, the “Blocked Accounts”) to Blocked Account
Agreements, each of which Blocked Account Agreements shall require at all times
during the effectiveness thereof, unless otherwise instructed by the Collateral
Agent, the transfer, on each of the applicable bank’s business days) of all
amounts in the subject blocked account constituting Canadian Collateral to the
applicable Concentration Account and (ii) as soon as practicable but in any
event no longer than 30 days following the Effective Date (or such longer period
as the Borrowers’ Agent and the Security Agents, in the exercise of their
reasonable discretion may agree), each Canadian Grantor shall have subjected all
of its



--------------------------------------------------------------------------------

- 18 -    EXECUTION COPY

 

deposit accounts to which Proceeds of Pledged Receivables may be deposited from
time to time to Blocked Account Agreements, each of which Blocked Account
Agreement shall require at all times during the effectiveness thereof, unless
otherwise instructed by the Collateral Agent, the transfer, on each of the
applicable bank’s business days, of all amounts in the subject Blocked Accounts
constituting Canadian Collateral to a concentration account for deposits in the
applicable currency in the name of such Canadian Grantor (collectively, the
“Concentration Accounts”). It is understood that the Canadian Borrowers will not
be required to subject to Blocked Account Agreements any disbursement account
into which Proceeds of Receivables are only deposited after having been
deposited to a Concentration Account or a Canadian Cash Collateral Account and
applied in accordance with this Section 6.

 

  (b) If and when required for purposes of this Agreement and the Credit
Agreement, the Collateral Agent shall establish, from time to time, a Canadian
Dollar denominated account and a Dollar denominated account (each, a “Canadian
Cash Collateral Account”), in the name of the Collateral Agent, or its appointee
or agent in Canada (including the Canadian Administrative Agent) maintained at a
bank or financial institution in Canada acceptable to the Collateral Agent. The
Canadian Cash Collateral Accounts shall be under the exclusive control of the
Collateral Agent or its appointee or agent, in a manner satisfactory to the
Collateral Agent and subject to a Blocked Account Agreement by the time period
required in (a) above.

 

  (c) At all times, the Canadian Grantors shall cause (and each other Canadian
Grantor shall take all actions required on its part to cause) to be deposited
(on each of the applicable bank’s business days, through daily wire transfers of
Canadian Collateral held in the accounts of Canadian Grantor), in the applicable
Canadian Cash Collateral Account, promptly upon receipt thereof, all amounts to
be deposited with the Collateral Agent or the Canadian Administrative Agent
pursuant to the Financing Documents including but not limited to, (x) all
payments received in respect of the Pledged Receivables and (y) all other
Proceeds of the Canadian Collateral.

 

  (d) Unless a Sweep Period is continuing or the maturity of the Loans (or other
Secured Obligations) shall have been accelerated pursuant to Article 6 of the
Credit Agreement (or otherwise) all amounts in the Concentration Accounts shall
be withdrawn and be remitted to, or as directed by, the Borrowers’ Agent from
time to time, and the Collateral Agent shall withdraw amounts from the Canadian
Cash Collateral Accounts and remit such amounts to, or as directed by the
Borrowers’ Agent, from time to time.

 

  (e) During any Sweep Period, and at all times upon the occurrence and during
the continuance of an Event of Default, (i) if so instructed by the Collateral
Agent, each Canadian Grantor shall deposit, or cause (and each other Canadian
Grantor shall take all actions required on its part to cause) to be deposited
(through wire transfers on each business day of Canadian Collateral held in the
accounts of such



--------------------------------------------------------------------------------

- 19 -    EXECUTION COPY

 

Canadian Grantor), in the applicable Canadian Cash Collateral Account, promptly
all payments received, or to be received, in respect of the Pledged Receivables;
(ii) the Collateral Agent, may retain all cash and investments then held in each
Canadian Cash Collateral Account, and (iii) all amounts held in the
Concentration Accounts shall be withdrawn and remitted to the applicable
Canadian Cash Collateral Agent or otherwise directed by the Collateral Agent.

 

  (f) During any Sweep Period (i) all amounts held in the Canadian Cash
Collateral Account shall be applied by the Collateral Agent on each Business
Day, to the outstanding principal balance of the Canadian Base Rate Loans and
Canadian Prime Rate Loans, or if applicable as provided in Section 12, (ii)
following repayment in full of all outstanding Canadian Base Rate Loans and
Canadian Prime Rate Loans pursuant to clause (i) any remaining amounts held in
the Canadian Cash Collateral Accounts may (x) be applied by the Collateral Agent
on each Business Day, to the outstanding principal balance of Euro-Dollar Loans
(in forward order of the Interest Periods applicable to such Euro-Dollar Loans,
beginning with the Euro-Dollar Loans subject to the shortest Interest Periods)
and to the face amount of Bankers’ Acceptances (in forward order of the BA
Maturity Dates applicable to such Bankers’ Acceptances, beginning with the
Bankers’ Acceptances subject to the earliest BA Maturity Dates) or (y) continue
to be held in the Canadian Cash Collateral Accounts to be applied to the
outstanding principal balance of Canadian Base Rate Loans and Canadian Prime
Rate Loans and, upon expiration of Interest Periods, Euro-Dollar Loans, and,
upon the applicable BA Maturity Dates, to the full face amount of Bankers’
Acceptances, in each case at the sole discretion of the Security Agents.

 

  (g) Funds held in any Canadian Cash Collateral Account may, until withdrawn or
required to be applied pursuant hereto, be invested and reinvested in such
Liquid Investments as the Borrowers’ Agent shall request from time to time;
provided that, if a Sweep Period is continuing, the Collateral Agent may select
such Liquid Investments.

 

  (h) If immediately available cash on deposit in the applicable Canadian Cash
Collateral Account is not sufficient to make any distribution or withdrawal to
be made pursuant hereto, the Collateral Agent will cause to be liquidated, as
promptly as practicable, such investments held in or credited to the Canadian
Cash Collateral Account as shall be required to obtain sufficient cash to make
such distribution or withdrawal and, notwithstanding any other provision hereof,
such distribution or withdrawal shall not be made until such liquidation has
taken place.

 

  (i) 1336963 Ontario Inc. represents and warrants that it is a holding company
and agrees that it does not, and shall not in future, own any operating assets
or maintain any deposit account to which Proceeds of Pledged Receivables may be
deposited, unless it shall have first notified the Security Agents of such
matters and complied with the remaining provisions of this Section 6 as of the
date that it acquires such operating assets or deposit accounts (and for the
purposes of compliance with Section 6, such date shall be deemed to be the
“Effective Date” in relation to 1336963 Ontario Inc.).



--------------------------------------------------------------------------------

- 20 -    EXECUTION COPY

 

SECTION 7. REMEDIES UPON EVENT OF DEFAULT

 

  (a) If an Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise (or cause its sub-agents to exercise) any or all
of the remedies available to it (or to such sub-agents) under the Canadian
Security Documents.

 

  (b) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing, the Collateral Agent may exercise on
behalf of the Secured Parties all the rights of a secured party under the
applicable PPSA with respect to any Canadian Collateral and (ii) in addition, if
an Event of Default shall have occurred and be continuing, the Collateral Agent
may, without being required to give any notice, except as herein provided or as
may be required by mandatory provisions of law, withdraw all cash held in the
Canadian Cash Collateral Accounts and apply such cash as provided in Section 8
and, if there shall be no such cash or if such cash shall be insufficient to pay
all the Secured Obligations in full, sell, lease, license or otherwise dispose
of the Canadian Collateral or any part thereof. Notice of any such sale or other
disposition shall be given to the relevant Canadian Grantor(s) as required by
Section 8.

 

  (c) If an Event of Default shall have occurred and be continuing, the
Collateral Agent may appoint or reappoint by instrument in writing, any Person
or Persons, whether an officer or officers or an employee or employees of a
Canadian Grantor or not, to be an interim receiver, receiver or receivers
(hereinafter called a “Receiver”, which term when used herein shall include a
receiver and manager) of such Canadian Collateral (including any interest,
income or profits therefrom) and may remove any Receiver so appointed and
appoint another in his/her/its stead. Any such Receiver shall, to the extent
permitted by applicable law, so far as concerns responsibility for his/her/its
acts, be deemed the agent of the Canadian Grantor and not of the Collateral
Agent, and the Collateral Agent shall not be in any way responsible for any
misconduct, negligence or non-feasance on the part of any such Receiver or
his/her/its servants, agents or employees. Subject to the provisions of the
instrument appointing him/her/it, any such Receiver shall (i) have such powers
as have been granted to the Collateral Agent under subsection (a) and (b) above,
and (ii) shall be entitled to exercise such powers at any time that such powers
would otherwise be exercisable by the Collateral Agent under subsection (a) and
(b) above, as applicable, which powers shall include the power to take
possession of the Canadian Collateral, to preserve the Canadian Collateral or
its value, to carry on or concur in carrying on all or any part of the business
of Canadian Grantor and to sell, lease, license or otherwise dispose of or
concur in selling, leasing, licensing or otherwise disposing of the Canadian
Collateral. To facilitate the foregoing powers, any such Receiver may, to the
exclusion of all others, including the Canadian Grantor, enter upon, use and
occupy all premises owned or occupied by the Canadian Grantor wherein the
Canadian Collateral may be situate, maintain the Canadian Collateral upon such



--------------------------------------------------------------------------------

- 21 -    EXECUTION COPY

 

premises, borrow money on a secured or unsecured basis and use the Canadian
Collateral directly in carrying on the Canadian Grantor’s business or as
security for loans or advances to enable the Receiver to carry on the Canadian
Grantor’s business or otherwise, as such Receiver shall, in its reasonable
discretion, determine. Except as may be otherwise directed by the Collateral
Agent, all money received from time to time by such Receiver in carrying out
his/her/its appointment shall be received in trust for and be paid over to the
Collateral Agent, and any surplus shall be applied in accordance with applicable
law. Every such Receiver may, in the discretion of the Collateral Agent, be
vested with all or any of the rights and powers of the Collateral Agent.

 

SECTION 8. APPLICATION OF PROCEEDS

 

  (a) If an Event of Default shall have occurred and be continuing, the
Collateral Agent may apply the proceeds of any sale or other disposition of all
or any part of the Canadian Collateral, in the following order of priorities:

 

  (i) first, to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Collateral Agent, and
all expenses, liabilities and advances incurred or made by the Collateral Agent
in connection with the Canadian Security Documents, and any other amounts then
due and payable to the Collateral Agent pursuant to Section 9 or to the Agents
pursuant to the Credit Agreement;

 

  (ii) second, to pay the unpaid principal of the Secured Obligations (other
than Second Secured Derivative Obligations) rateably (or provide for the payment
thereof pursuant to Section 8(b)), until payment in full of the principal of all
Secured Obligations (other than Second Secured Derivative Obligations) shall
have been made (or so provided for);

 

  (iii) third, to pay rateably all interest (including Post-Petition Interest)
and all facility and other fees payable under the Related Documents (other than
any relating to Second Secured Derivative Obligations), until payment in full of
all such interest and fees shall have been made;

 

  (iv) fourth, to pay all other Secured Obligations (other than Second Secured
Derivative Obligations) rateably (or provide for the payment thereof pursuant to
Section 8(b)), until payment in full of all such other Secured Obligations
(other than Second Secured Derivative Obligations) shall have been made (or so
provided for); and

 

  (v) fifth; to pay rateably all Second Secured Derivative Obligations (or
provide payment therefore pursuant to Section 8(b)) until payment in full of
such Second Secured Derivative Obligation shall have been made (or so provided
for):



--------------------------------------------------------------------------------

- 22 -    EXECUTION COPY

 

  (vi) finally, to pay to the relevant Canadian Grantor, or as a court of
competent jurisdiction may direct, any surplus then remaining from the proceeds
of the Canadian Collateral owned by it

 

provided that Canadian Collateral owned by a Canadian Grantor and any Proceeds
thereof shall be applied pursuant to the foregoing clauses first, second, third,
fourth and fifth only to the extent permitted by the limitation in Section 2(l).
The Collateral Agent may make such distributions hereunder in cash or in kind
or, on a rateable basis, in any combination thereof.

 

Notwithstanding anything to the contrary herein, the parties hereto agree that
the unpaid principal (i.e., the Mark-to-Market Value) of the First Secured
Derivative Obligations shall be paid, ratably with the unpaid principal of other
Secured Obligations (other than Second Secured Derivative Obligations), pursuant
to clause second above; provided that if on the date of any application of cash
or proceeds in accordance with this Section 8(a), the aggregate Mark-to-Market
Value of First Secured Derivative Obligations exceeds an amount equal to the
difference of US$50,000,000 less the aggregate Mark-to-Market Value of (A) all
First Secured Derivative Obligations previously paid pursuant to this Section
8(a) plus (B) all First Secured Derivative Obligations (as defined in the U.S.
Security Agreement) previously paid or to be paid on such date pursuant to
Section 8(a) of the U.S. Security Agreement (such difference, the “Available
Derivative Amount” at such date), then: (x) the Secured Obligations payable
pursuant to clause second above shall include the Mark-to-Market Value of First
Secured Derivative Obligations in an aggregate amount equal to the Available
Derivative Amount at such date (which Available Derivative Amount shall
represent and be comprised of a ratable portion (the “Permitted Ratable
Portion”) of the Mark-to-Market Value of each First Secured Derivative
Obligation), and (y) the portion of the Mark-to-Market Value of each First
Secured Derivative Obligation that is in excess of the Permitted Ratable Portion
referred to in clause (x) above (and is therefore not paid ratably with the
unpaid principal of Secured Obligations pursuant to clause second above) shall,
for all purposes of this Section 8(a), be treated as and deemed to be unpaid
principal of a Second Secured Derivative Obligation, and shall be paid, ratably
with the unpaid principal of all other Second Secured Derivative Obligations,
pursuant to clause fifth above.

 

  (b)

If at any time any portion of any monies collected or received by the Collateral
Agent would, but for the provisions of this Section 8(b), be payable pursuant to
Section 8(a) in respect of an Unliquidated Secured Obligation, the Collateral
Agent shall not apply any monies to pay such Unliquidated Secured Obligation but
instead shall request the holder thereof, at least ten (10) days before each
proposed distribution hereunder, to notify the Collateral Agent as to the
maximum amount of such Unliquidated Secured Obligation if then ascertainable
(e.g., in the case of a letter of credit, the maximum amount available for
subsequent drawings



--------------------------------------------------------------------------------

- 23 -    EXECUTION COPY

 

thereunder). If the holder of such Unliquidated Secured Obligation does not
notify the Collateral Agent of the maximum ascertainable amount thereof at least
two (2) Business Days before such distribution, such Unliquidated Secured
Obligation will not be entitled to share in such distribution. If such holder
does so notify the Collateral Agent as to the maximum ascertainable amount
thereof, the Collateral Agent will allocate to such holder a portion of the
monies to be distributed in such distribution, calculated as if such
Unliquidated Secured Obligation were outstanding in such maximum ascertainable
amount. However, the Collateral Agent will not apply such portion of such monies
to pay such Unliquidated Secured Obligation, but instead will hold such monies
or invest such monies in Liquid Investments. All such monies and Liquid
Investments and all proceeds thereof will constitute Canadian Collateral
hereunder, but will be subject to distribution in accordance with this Section
8(b) rather than Section 8(a). The Collateral Agent will hold all such monies
and Liquid Investments and the net proceeds thereof in trust until all or part
of such Unliquidated Secured Obligation becomes a Liquidated Secured Obligation,
whereupon the Collateral Agent at the request of the relevant Secured Party will
apply the amount so held in trust to pay such Liquidated Secured Obligation;
provided that, if the other Secured Obligations theretofore paid pursuant to the
same clause of Section 8(a) (i.e., clause second, fourth or fifth) were not paid
in full, the Collateral Agent will apply the amount so held in trust to pay the
same percentage of such Liquidated Secured Obligation as the percentage of such
other Secured Obligations theretofore paid pursuant to the same clause of
Section 8(a). If (i) the holder of such Unliquidated Secured Obligation shall
advise the Collateral Agent that no portion thereof remains in the category of
an Unliquidated Secured Obligation and (ii) the Collateral Agent still holds any
amount held in trust pursuant to this Section 8(b) in respect of such
Unliquidated Secured Obligation (after paying all amounts payable pursuant to
the preceding sentence with respect to any portions thereof that became
Liquidated Secured Obligations), such remaining amount will be applied by the
Collateral Agent in the order of priorities set forth in Section 8(a).

 

  (c) In making the payments and allocations required by this Section, the
Collateral Agent may rely upon information supplied to it pursuant to Section
12(g). All distributions made by the Collateral Agent pursuant to this Section
shall be final (except in the event of manifest error) and the Collateral Agent
shall have no duty to inquire as to the application by any Secured Party of any
amount distributed to it.

 

  (d) To the extent that Proceeds to be applied to repay Secured Obligations in
accordance with any provision of this Agreement are denominated in a currency
(the “First Currency”) different from the currency in which the applicable
Secured Obligations are denominated (the “Second Currency”), the Collateral
Agent may convert any Proceeds denominated in the First Currency to the Second
Currency at the Spot Rate as determined by the Collateral Agent on the date of
such payment, for the purposes of giving effect to any payment permitted under
this Agreement.



--------------------------------------------------------------------------------

- 24 -    EXECUTION COPY

 

SECTION 9. FEES AND EXPENSES; INDEMNIFICATION

 

  (a) Each Canadian Grantor will forthwith upon demand pay to the Collateral
Agent:

 

  (i) the amount of any taxes that the Collateral Agent may have been required
to pay by reason of the Canadian Transaction Liens on such Canadian Grantor’s
Collateral or to free any Canadian Collateral of such Canadian Grantor from any
other Lien thereon (other than Permitted Liens);

 

  (ii) the amount of any and all reasonable out-of-pocket expenses, including
transfer taxes and reasonable fees and expenses of counsel and other experts,
that the Collateral Agent may incur in connection with (x) the administration or
enforcement of the Canadian Security Documents, including such expenses as are
incurred to preserve the value of the Canadian Collateral or the validity,
perfection, rank or value of any Canadian Transaction Lien, (y) the collection,
sale or other disposition of any Canadian Collateral or (z) the exercise by the
Collateral Agent of any of its rights or powers under the Canadian Security
Documents in each case with respect to such Canadian Grantor.

 

  (iii) the amount of any fees that such Canadian Grantor shall have agreed in
writing to pay to the Collateral Agent and that shall have become due and
payable in accordance with such written agreement; and

 

  (iv) the amount required to indemnify the Collateral Agent for, or hold it
harmless and defend it against, any loss, liability or expense (including the
reasonable fees and expenses of its counsel and any experts or sub-agents
appointed by it hereunder) incurred or suffered by the Collateral Agent in
connection with the Canadian Security Documents with respect to such Canadian
Grantor except to the extent that such loss, liability or expense arises from
the Collateral Agent’s gross negligence or wilful misconduct or a breach of any
duty that the Collateral Agent has under this Agreement (after giving effect to
Section 11 and Section 12).

 

Any such amount not paid to the Collateral Agent on demand will bear interest
for each day thereafter until paid at a rate per annum equal to the sum of (i)
(A) in the case of amounts denominated in Dollars the rate applicable to
Canadian Base Rate Loans for such day or (B) in the case of amounts denominated
in Canadian Dollars, the rate applicable to Canadian Prime Rate Loans, plus (ii)
as to any such amounts not paid within ten (10) Business Days of demand
therefore, 2% per annum.



--------------------------------------------------------------------------------

- 25 -    EXECUTION COPY

 

  (b) If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction with respect to any Canadian
Grantor provided for in the Canadian Security Documents, the Canadian Grantor
will pay such tax and provide any required tax stamps to the Collateral Agent or
as otherwise required by law.

 

SECTION 10. AUTHORITY TO ADMINISTER CANADIAN COLLATERAL

 

Each Canadian Grantor irrevocably appoints the Collateral Agent its true and
lawful attorney, with full power of substitution, in the name of such Canadian
Grantor any Secured Party or otherwise for the sole use and benefit of the
Secured Parties, but at the Canadian Borrowers’ expense, to the extent permitted
by law to exercise, at any time and from time to time while an Event of Default
shall have occurred and be continuing, all or any of the following powers with
respect to all or any of such Canadian Collateral, as applicable (to the extent
necessary to pay the Secured Obligations in full):

 

  (a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

 

  (b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

 

  (c) to sell, lease, license or otherwise dispose of the same or the proceeds
or avails thereof, as fully and effectually as if the Collateral Agent were the
absolute owner thereof, and

 

  (d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

 

provided that, except in the case of Canadian Collateral that is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Collateral Agent will give the relevant Canadian Grantor
at least ten (10) days’ prior written notice of the time and place of any public
sale thereof or the time after which any private sale or other intended
disposition thereof will be made. Any such notice shall (i) contain the
information required by the applicable PPSA, (ii) be authenticated and (iii) be
sent to the parties required to be notified pursuant to the applicable PPSA;
provided that, if the Collateral Agent fails to comply with this sentence in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of law under the applicable PPSA.

 

SECTION 11. LIMITATION ON DUTY IN RESPECT OF CANADIAN COLLATERAL

 

Beyond the exercise of reasonable care in the custody and preservation thereof,
the Collateral Agent will have no duty as to any Canadian Collateral in its
possession or control or in the possession or control of any sub-agent or bailee
or any income therefrom or as to the preservation of rights against prior
parties or any other rights pertaining thereto. The Collateral Agent will be
deemed to have exercised reasonable care in the custody and preservation of the
Canadian Collateral in its possession or control if such Canadian Collateral is
accorded treatment substantially equal to that which it accords its own
property, and will not be liable or responsible



--------------------------------------------------------------------------------

- 26 -    EXECUTION COPY

 

for any loss or damage to any Canadian Collateral, or for any diminution in the
value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Collateral Agent in good faith or by reason of any act or
omission by the Collateral Agent pursuant to instructions from the General
Administrative Agent or the Security Agents except to the extent that such
liability arises from the Collateral Agent’s, or such sub-agent’s or bailee’s,
gross negligence or wilful misconduct.

 

SECTION 12. GENERAL PROVISIONS CONCERNING THE COLLATERAL AGENT

 

  (a) Authority. The Collateral Agent is authorized to take such actions and to
exercise such powers as are delegated to the Collateral Agent by the terms of
the Canadian Security Documents, together with such actions and powers as are
reasonably incidental thereto.

 

  (b) Co-ordination with Collateral Agent. To the extent requested to do so by
any Secured Party, the Collateral Agent will promptly notify such Secured Party
of each notice or other communication received by the Collateral Agent hereunder
and/or deliver a copy thereof to such Secured Party. As to any matters not
expressly provided for herein (including (i) the timing and methods of
realization upon the Canadian Collateral and (ii) the exercise of any power that
the Collateral Agent may, but is not expressly required to, exercise under any
Security Document), the Collateral Agent shall act or refrain from acting in
accordance with written instructions from the Required Secured Parties or, in
the absence of such instructions, in accordance with its discretion (subject to
the following provisions of this Section).

 

  (c) Rights and Powers as a Secured Party. The Person serving as the Collateral
Agent shall, in its capacity as a Secured Party, have the same rights and powers
as any other Secured Party and may exercise the same as though it were not the
Collateral Agent. Such Person and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Canadian
Borrowers, any of their Subsidiaries or their respective Affiliates as if it
were not the Collateral Agent hereunder.

 

  (d)

Limited Duties and Responsibilities. The Collateral Agent shall not have any
duties or obligations under the Canadian Security Documents except those
expressly set forth therein. Without limiting the generality of the foregoing,
(i) the Collateral Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Canadian Security Documents that
the Collateral Agent is required in writing to exercise by the Required Secured
Parties, and (iii) except as expressly set forth in the Canadian Security
Documents, the Collateral Agent shall not have any duty to disclose, and shall
not be liable for any failure to disclose, any information relating to the
Canadian Borrowers or any of their Subsidiaries that is communicated to or
obtained by the bank serving as Collateral



--------------------------------------------------------------------------------

- 27 -    EXECUTION COPY

 

Agent or any of its Affiliates in any capacity. The Collateral Agent shall not
be liable for any action taken or not taken by it with the consent or at the
request of the Required Secured Parties or in the absence of its own gross
negligence or wilful misconduct. The Collateral Agent shall not be responsible
for the existence, genuineness or value of any Canadian Collateral or, for the
validity, perfection, priority or enforceability of any Canadian Transaction
Lien, whether impaired by operation of law or by reason of any action or
omission to act on its part under the Canadian Security Documents. The
Collateral Agent shall be deemed not to have knowledge of any Event of Default
unless and until written notice thereof is given to the Collateral Agent by a
Borrower or the Borrowers’ Agent or a Secured Party, and the Collateral Agent
shall not be responsible for or have any duty to ascertain or inquire into (v)
any statement, warranty or representation made in or in connection with any
Canadian Security Document, (w) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (x) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Canadian Security Document, (y) the validity, enforceability,
effectiveness or genuineness of any Canadian Security Document or any other
agreement, instrument or document, or (z) the satisfaction of any condition set
forth in any Canadian Security Document.

 

  (e) Authority to Rely on Certain Writings, Statements and Advice. The
Collateral Agent shall be entitled to rely on, and shall not incur any liability
for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Collateral Agent also may rely on
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Collateral Agent may consult with legal counsel (who may be counsel for the
Canadian Borrowers or any of their Subsidiaries), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountant or
expert. The Collateral Agent may rely conclusively on advice from the Canadian
Administrative Agent as to whether at any time (i) an Event of Default under the
Credit Agreement has occurred and is continuing, (ii) the maturity of the Loans
has been accelerated or (iii) any proposed action is permitted or required by
the Credit Agreement.

 

  (f) Sub-Agents and Related Parties. The Collateral Agent may perform any of
its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it. The Collateral Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties. The exculpatory provisions of Section 11 and this Section 12
shall apply to any such sub-agent and to the Related Parties of the Collateral
Agent and any such sub-agent.

 

  (g)

Information as to Secured Obligations and Actions by Secured Parties. For all
purposes of the Canadian Security Documents, including determining the amounts



--------------------------------------------------------------------------------

- 28 -    EXECUTION COPY

 

of the Secured Obligations and whether a Secured Obligation is an Unliquidated
Secured Obligation or not, or whether any action has been taken under any
Secured Agreement, the Collateral Agent will be entitled to rely on information
from (i) the Canadian Administrative Agent for information as to the Lenders,
either Administrative Agent, the Security Agents or the Collateral Agent, their
Secured Obligations and actions taken by them, (ii) any Secured Party (or any
trustee, agent or similar representative designated pursuant to subsection (f)
to supply such information) for information as to its Secured Obligations and
actions taken by it, to the extent that the Collateral Agent has not obtained
such information from the foregoing sources and (iii) the Borrowers’ Agent, to
the extent that the Collateral Agent has not obtained information from the
foregoing sources.

 

  (h) Notice to Secured Parties. Within two (2) Business Days after it receives
or sends any notice referred to in this subsection, the Collateral Agent shall
send to the Administrative Agents and each Secured Party requesting notice
thereof, copies of any notice given by the Collateral Agent to any Canadian
Grantor, or received by it from any Canadian Grantor, pursuant to Sections 7, 8,
10, 12(j) or 13; provided that such Secured Party has, at least five (5)
Business Days prior thereto, delivered to the Collateral Agent a written notice
(i) stating that it holds one or more Secured Obligations and wishes to receive
copies of such notices and (ii) setting forth its address, facsimile number and
e-mail address to which copies of such notices should be sent.

 

  (i) Collateral Agent May Refuse to Act. The Collateral Agent may refuse to act
on any notice, consent, direction or instruction from the Canadian
Administrative Agent, the Security Agents or any Secured Parties or any agent,
trustee or similar representative thereof that, in the Collateral Agent’s
opinion, (i) is contrary to law or the provisions of any Canadian Security
Document, (ii) may expose the Collateral Agent to liability (unless the
Collateral Agent shall have been indemnified, to its reasonable satisfaction,
for such liability by the Secured Parties that gave, or instructed the Canadian
Administrative Agent or the Security Agents to give, such notice, consent,
direction or instruction) or (iii) is unduly prejudicial to Secured Parties not
joining in such notice, consent, direction or instruction.

 

  (j)

Resignation; Successor Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided in this subsection, the
Collateral Agent may resign at any time by notifying the Secured Parties and a
Canadian Borrower. Upon any such resignation, General Electric Capital
Corporation or an Affiliate thereof (collectively, “GE Capital”) shall (as long
as GE Capital is a Lender) have the option to become the successor Collateral
Agent, but if it should not exercise such option within 10 days after the
resigning Collateral Agent gives notice of its resignation, the Required Secured
Parties shall have the right to appoint a successor Collateral Agent. If GE
Capital shall not have exercised its option to become a successor Collateral
Agent or if no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment, in any case, within thirty (30) days
after the retiring



--------------------------------------------------------------------------------

- 29 -    EXECUTION COPY

 

Collateral Agent gives notice of its resignation, then the retiring Collateral
Agent may, on behalf of the Secured Parties, appoint a successor Collateral
Agent which shall be a bank with an office in Canada, or a Canadian Affiliate of
any such bank. Upon acceptance of its appointment as Collateral Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent
hereunder, and the retiring Collateral Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Canadian Borrowers to a
successor Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Canadian Borrowers and such successor. After the
Collateral Agent’s resignation hereunder, the provisions of this Section and
Section 11 shall continue in effect for the benefit of such retiring Collateral
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent.

 

  (k) Subject to Section 12(d), the Collateral Agent hereby agrees to be bound
by the terms and provisions of all Financing Documents applicable to it.

 

SECTION 13. TERMINATION OF CANADIAN TRANSACTION LIENS; RELEASE OF CANADIAN
COLLATERAL

 

  (a) The Canadian Transaction Liens granted by each Canadian Grantor shall
terminate when its Secured Canadian Guarantee is released pursuant to Section
2(c) (it being understood that, in the case of any Person that continues to be a
Canadian Borrower under the Credit Agreement following the release of its
Secured Canadian Guarantee, this Section 13(a) shall not apply, and the Canadian
Transaction Liens granted by such Person shall remain in effect until terminated
in accordance with Section 13(b) or Section 13(c) below).

 

  (b) The Canadian Transaction Liens and (except for Sections 9, 10 (second
proviso), 11, 12, 13(e), 19, 20 and 21) this Agreement shall immediately and
automatically terminate when all the Release Conditions are satisfied.

 

  (c) The Canadian Transaction Liens granted by the relevant Canadian Grantor
shall immediately and automatically (without any action by the Collateral Agent
or any other Secured Party) terminate upon the sale of such Canadian Collateral
to a Person other than a Canadian Grantor in a transaction not prohibited by the
Credit Agreement. In each case, such termination shall not require the consent
of any Secured Party.

 

  (d) At any time before the Canadian Transaction Liens terminate, the
Collateral Agent may, at the written request of the Canadian Borrower’s Agent,
release any Canadian Collateral (subject to Section 9.05(b)(iv) of the Credit
Agreement) with the prior written consent of the Required Secured Parties.



--------------------------------------------------------------------------------

- 30 -    EXECUTION COPY

 

  (e) Upon any termination of a Canadian Transaction Lien or release of Canadian
Collateral, the Collateral Agent will, at the expense of the relevant Canadian
Grantor, execute and deliver to such Canadian Grantor such documents as such
Canadian Grantor shall reasonably request to evidence the termination of such
Canadian Transaction Lien or the release of such Canadian Collateral, as the
case may be.

 

SECTION 14. CANADIAN SUBSIDIARY GUARANTORS

 

  (a) Each of the Canadian Borrowers hereby represents and warrants that the
Canadian Subsidiary Guarantors listed on the signatures pages hereof represent
all the Canadian Subsidiaries (other than Immaterial Subsidiaries) of the
Company as of the date hereof.

 

  (b) If any additional Canadian Subsidiary (other than an Immaterial
Subsidiary) is formed or acquired after the date hereof, the Canadian Borrowers
will, within ten Business Days after such Canadian Subsidiary is formed or
acquired, notify the Collateral Agent thereof and cause such Canadian Subsidiary
to become a party hereto by signing and delivering to the Collateral Agent a
Canadian Security Agreement Supplement (together with a Canadian Hypothec, if
applicable), whereupon such Canadian Subsidiary shall become a “Canadian
Subsidiary Guarantor” and a “Canadian Grantor” as defined herein.

 

SECTION 15. NOTICES

 

Each notice, request or other communication given to any party hereunder shall
be in writing (which term includes facsimile or other electronic transmission)
and shall be effective (i) when delivered to such party at its address specified
below, (ii) when sent to such party by facsimile or other electronic
transmission, addressed to it at its facsimile number or electronic address
specified below, and such party sends back an electronic confirmation of receipt
or (iii) ten (10) days after being sent to such party by certified or registered
Canada Post mail, addressed to it at its address specified below, with first
class or airmail postage prepaid:

 

  (a) in the case of any Canadian Grantor listed on the signature pages hereof:

 

c/o Ryerson Tull, Inc.

2621 West 15th Place

Chicago, Illinois 60608

 

Attention: Vice President - Finance & Treasurer

Facsimile: 773-762-3311

E-mail: terence.rogers@ryersontull.com

 

  (b) in the case of any other Canadian Grantor, its address, facsimile number
or e-mail address set forth in its Canadian Security Agreement Supplement;



--------------------------------------------------------------------------------

- 31 -    EXECUTION COPY

 

  (c) in the case of the Collateral Agent:

 

JPMorgan Chase Bank, N.A.

Mining and Metals Group

270 Park Avenue

18th Floor

New York, NY 10017

 

Attention:     Carlos Morales

Facsimile:      212-270-4724

E-mail:           carlos.morales@jpmorgan.com

and with a copy to:

 

JP Morgan Chase Bank, N.A.

270 Park Avenue

29th Floor

New York, NY 10017

 

Attention:     Jason Schick

Facsimile:     212-270-7449

E-mail:           Jason.schick@jpmorgan.com

 

  (d) in the case of any Lender, to the Collateral Agent to be forwarded to such
Lender at its address or facsimile number specified in or pursuant to Section
9.01 of the Credit Agreement; or

 

  (e) in the case of any Secured Party requesting notice under Section 12(h),
such address, facsimile number or e-mail address as such party may hereafter
specify for the purpose by notice to the Collateral Agent.

 

Any party may change its address, facsimile number or e-mail address for
purposes of this Section by giving notice of such change to the Collateral Agent
and the Canadian Grantors in the manner specified above.

 

SECTION 16. NO IMPLIED WAIVERS; REMEDIES NOT EXCLUSIVE

 

No failure by the Collateral Agent or any other Secured Party to exercise, and
no delay in exercising and no course of dealing with respect to, any right or
remedy under any Financing Document shall operate as a waiver thereof; nor shall
any single or partial exercise by the Collateral Agent or any other Secured
Party of any right or remedy under any Financing Document preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies specified in the Financing Documents are cumulative and are
not exclusive of any other rights or remedies provided by law.



--------------------------------------------------------------------------------

- 32 -    EXECUTION COPY

 

SECTION 17. SUCCESSORS AND ASSIGNS

 

This Agreement is for the benefit of the Collateral Agent and the other Secured
Parties. If all or any part of any Secured Party’s interest in any Secured
Obligation is assigned or otherwise transferred, the transferor’s rights
hereunder, to the extent applicable to the obligation so transferred, shall be
automatically transferred with such obligation. This Agreement shall be binding
on the Canadian Grantors and their respective successors and assigns.

 

SECTION 18. AMENDMENTS AND WAIVERS

 

Neither this Agreement nor any provision hereof may be waived, amended, modified
or terminated except pursuant to an agreement or agreements in writing entered
into by the parties hereto, with the consent of the Required Secured Parties. No
such waiver, amendment or modification shall affect the rights of a Secured
Party (other than a Lender) hereunder more adversely than it affects the
comparable rights of the Lenders hereunder, without the consent of such Secured
Party.

 

SECTION 19. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

 

  (a) This Agreement shall be construed in accordance with and governed by the
laws of the Province of Ontario and the laws of Canada applicable therein.

 

  (b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the Province of
Ontario, and any relevant appellate court, in any action or proceeding arising
out of or relating to any Financing Document, or for recognition or enforcement
of any judgment, and each party hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Ontario court. Each party hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in any Financing Document shall affect any right that any Secured
Party may otherwise have to bring any action or proceeding relating to any
Financing Document against any Canadian Grantor or its properties in the courts
of any other jurisdiction.

 

  (c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Financing Document in any court referred to in
subsection (b) of this Section. Each party hereto irrevocably waives, to the
fullest extent permitted by law, the defence of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

 

  (d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 15. Nothing in any Financing Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.



--------------------------------------------------------------------------------

- 33 -    EXECUTION COPY

 

SECTION 20. WAIVER OF JURY TRIAL

 

EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY SECURITY DOCUMENT OR ANY
TRANSACTION CONTEMPLATED THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 21. SEVERABILITY

 

If any provision of any Canadian Security Document is invalid or unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions of the Canadian Security Documents shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favour of the
Collateral Agent and the other Secured Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (ii) the
invalidity or unenforceability of such provision in such jurisdiction shall not
affect the validity or enforceability thereof in any other jurisdiction.

 

SECTION 22. JUDGMENT CURRENCY

 

The provisions of Section 2.17 of the Credit Agreement shall apply (with such
modifications as the circumstances require) to any judgment payments made by any
Canadian Grantor hereunder. For greater certainty, in applying such section of
the Credit Agreement, references to “Borrower”, “Administrative Agent” and
“Lender” shall be read as “Canadian Grantor”, “Canadian Administrative Agent”
and “Secured Party” respectively.

 

SECTION 23. ADDITIONAL SECURED OBLIGATIONS

 

  (a)

On the Effective Date, any outstanding “Secured Hedging Obligation” under (and
as defined in) the Existing Integris Canadian Security Agreement that is
identified on Schedule 1 hereto and is owing to a Person who is a Lender or
Lender Affiliate on the Effective Date (the “Existing Secured Derivative
Obligations”) shall (subject to delivery of the Existing Secured Derivative
Certificate described in the immediately succeeding sentence) be deemed to be a
Secured Derivative Obligation hereunder. In connection therewith (and as a
condition thereto), the Company shall deliver to the Collateral Agent a
certificate (an “Existing Secured Derivative Certificate”) to the effect
specified in subclauses (i) through (v), and



--------------------------------------------------------------------------------

- 34 -    EXECUTION COPY

 

clauses (b) and (c), below. Additionally, any Canadian Borrower may from time to
time designate (subject to the requirements in clauses (b) and (c) of this
Section 23) any Canadian Grantor’s Derivative Obligations as “Secured Derivative
Obligations” for purposes hereof by delivering to the Collateral Agent a
certificate signed by a Financial Officer of the Company (an “Additional Secured
Obligation Certificate”) that:

 

  (i) identifies such Derivative Obligation and the related written agreement
evidencing such Derivative Obligation (the “Derivative Contract”) (including the
name and address of the counterparty thereto, the notional principal amount
thereof and the expiration date thereof);

 

  (ii) states that such Derivative Obligation has been entered into in the
course of the ordinary business practice of such Canadian Grantor and not for
speculative purposes;

 

  (iii) specifies, as of the date such Derivative Obligation is entered into (or
in the case of an Existing Secured Derivative Obligation, as of the Effective
Date), and after giving effect to its designation of such Derivative Obligation
as a First Secured Derivative Obligation or Second Secured Derivative Obligation
hereunder, as the case may be), the aggregate Mark-to-Market Value of all
Secured Derivative Obligations then currently designated as “First Secured
Derivative Obligations” pursuant to this Section 23;

 

  (iv) specifies (subject to the requirements of clause (c) below) whether such
Derivative Obligation will be designated as a First Secured Derivative
Obligation or a Second Secured Derivative Obligation hereunder; and

 

  (v) states that after giving effect to such designation the Canadian Total
Outstanding Amount will not exceed the Canadian Maximum Availability.

 

  (b)

Notwithstanding anything to the contrary herein, no Derivative Obligation
(including any Existing Secured Derivative Obligation) shall be designated as a
“Secured Derivative Obligation” hereunder unless (and the Company shall certify
in the relevant Additional Secured Obligation Certificate or, in the case of
clause (ii) below, in the Existing Secured Derivative Certificate, as the case
may be, that): (i) at or prior to the time the relevant Derivative Contract was
executed, the Canadian Grantor party thereto and the Lender or Lender Affiliate
party thereto expressly agreed in writing that such Derivative Obligation would
constitute a “Secured Derivative Obligation” entitled to the benefits of the
Security Documents and (ii) the Lender or Lender Affiliate party thereto shall
have delivered a notice to the Collateral Agent (or, in the case of a Lender
Affiliate, an instrument in form and substance satisfactory to the Collateral
Agent) to the effect



--------------------------------------------------------------------------------

- 35 -    EXECUTION COPY

 

set forth in subclause (i) of this clause (b), and acknowledging and agreeing to
be bound by the terms of this Agreement (including, without limitation, Section
24 hereof) with respect to such Derivative Obligation.

 

  (c) Notwithstanding anything to the contrary herein, no Secured Derivative
Obligation (including any Existing Secured Derivative Obligation) shall be
designated as a First Secured Derivative Obligation hereunder unless (and the
Company shall certify in the relevant Additional Secured Obligation Certificate
or Existing Secured Derivative Certificate, as the case may be, that): (i) as of
the date such Derivative Obligation is entered into (or, in the case of an
Existing Secured Derivative Obligation, as of the Effective Date), after giving
effect to its designation as a First Secured Derivative Obligation hereunder),
the aggregate Mark-to-Market Value of all Secured Derivative Obligations then
currently designated as First Secured Derivative Obligations together with all
Secured Derivative Obligations (as defined in the U.S. Security Agreement) then
currently designated as First Secured Derivative Obligations (as defined in the
U.S. Security Agreement) shall not exceed US$50,000,000, and (ii) at or prior to
the time the relevant Derivative Contract was executed (or, in the case of any
Existing Secured Derivative Obligation, on or prior to the Effective Date), the
Canadian Grantor party thereto and the Lender or Lender Affiliate party thereto
expressly agreed in writing that such Derivative Obligation would be designated
as a First Secured Derivative Obligation entitled to the benefits of the
Canadian Security Documents.

 

SECTION 24. SHARING PROVISIONS

 

In accepting the benefits of and agreeing to be bound by the provisions of this
Agreement, each holder of a Secured Derivative Obligation agrees to be bound by
the provisions of Section 9.04 of the Credit Agreement with respect to any
payment such holder may receive (whether by exercising any right of set-off or
counterclaim or otherwise), as if such holder of a Secured Derivative Obligation
were a Lender under Section 9.04, and as if the Mark-to-Market Value of its
First Secured Derivative Obligations (if any) were principal then due with
respect to a Loan (and Section 9.04 of the Credit Agreement shall apply, mutatis
mutandis, to the obligations of the holders of Secured Derivative Obligations
under this Agreement).

 

SECTION 25. COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

[This page is intentionally left blank.]



--------------------------------------------------------------------------------

- 36 -    EXECUTION COPY

 

The parties have executed this Agreement.

 

INTEGRIS METALS LTD. By:  

/S/ VIRGINIA M. DOWLING

--------------------------------------------------------------------------------

Name:   Virginia M. Dowling Title:   Secretary By:  

/S/ TERENCE R. ROGERS

--------------------------------------------------------------------------------

Name:   Terence R. Rogers Title:   Vice-President, Finance RYERSON TULL CANADA,
INC. By:  

/S/ VIRGINIA M. DOWLING

--------------------------------------------------------------------------------

Name:   Virginia M. Dowling Title:   Secretary By:  

/S/ TERENCE R. ROGERS

--------------------------------------------------------------------------------

Name:   Terence R. Rogers Title:   Treasurer 1336963 ONTARIO INC. By:  

/S/ VIRGINIA M. DOWLING

--------------------------------------------------------------------------------

Name:   Virginia M. Dowling Title:   Secretary By:  

/S/ TERENCE R. ROGERS

--------------------------------------------------------------------------------

Name:   Terence R. Rogers Title:   Treasurer



--------------------------------------------------------------------------------

- 37 -    EXECUTION COPY

 

JPMORGAN CHASE BANK, N.A.

By:

 

/S/ JPMORGAN CHASE BANK, N.A.

--------------------------------------------------------------------------------

           



--------------------------------------------------------------------------------

EXECUTION COPY

 

Schedule 1 – Existing Secured Derivatives Obligations

 

[To be attached].

 

Exh. - 1



--------------------------------------------------------------------------------

EXECUTION COPY

 

Exhibit A – Canadian Security Agreement Supplement

 

Canadian Security Agreement Supplement dated as of             ,             ,
between [NAME OF Canadian Grantor] (the “Canadian Grantor”) and JPMORGAN CHASE
BANK, N.A. (formerly known as JPMorgan Chase Bank), as Collateral Agent.

 

WHEREAS, Integris Metals Ltd., Ryerson Tull Canada, Inc. (the “Canadian
Borrowers”) the Canadian Subsidiary Guarantors party thereto and JPMorgan Chase
Bank N.A., as Collateral Agent, are parties to an Amended and Restated Canadian
Guarantee and Security Agreement dated as of January 4, 2005 (as heretofore
amended and/or supplemented, the “Canadian Security Agreement”) under which the
Canadian Borrowers secure certain of their and certain other Canadian Grantors’
obligations (the “Secured Obligations”) and the Canadian Subsidiary Guarantors
guarantee the Secured Obligations and secure their respective guarantees
thereof;

 

WHEREAS, the Canadian Grantor [desires to become] [is] a party to the Canadian
Security Agreement as a Canadian Subsidiary Guarantor thereunder1; and

 

WHEREAS, terms defined in the Canadian Security Agreement (or whose definitions
are incorporated by reference in Section 1 of the Canadian Security Agreement)
and not otherwise defined herein have, as used herein, the respective meanings
provided for therein;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

(1) Secured Canadian Guarantee.2 The Canadian Grantor unconditionally guarantees
to the Collateral Agent for the benefit of the Secured Parties, the full and
punctual payment of each Secured Obligation when due (whether at stated
maturity, upon acceleration or otherwise). The Canadian Grantor acknowledges
that, by signing this Canadian Security Agreement Supplement and delivering it
to the Collateral Agent, the Canadian Subsidiary Guarantor becomes a “Canadian
Subsidiary Guarantor” and “Canadian Grantor” for all purposes of the Canadian
Security Agreement and that its obligations under the foregoing Secured Canadian
Guarantee are subject to all the provisions of the Canadian Security Agreement
(including those set forth in Section 2 thereof) applicable to the obligations
of a Canadian Subsidiary Guarantor thereunder.

 

(2) Grant of Canadian Transaction Liens.

 

  (a) In order to secure [its Secured Canadian Guarantee]3 [the Secured Canadian
Obligations]4, the Canadian Grantor grants to the Collateral Agent for the
benefit

 

--------------------------------------------------------------------------------

1 If the Canadian Grantor is a Canadian Borrower, delete this recital and
paragraph (1) hereof.

2 Delete this paragraph if the Canadian Grantor is a Canadian Borrower or a
Canadian Subsidiary Guarantor that is already a party to the Canadian Security
Agreement.

3 Delete bracketed words if the Canadian Grantor is a Canadian Borrower.

 

Exh. A - 1



--------------------------------------------------------------------------------

EXECUTION COPY

 

of the Secured Parties a continuing security interest in all the following
property of the Canadian Grantor, whether now owned or existing or hereafter
acquired or arising and regardless of where located (the “New Collateral”):

 

[describe property being added to the Canadian Collateral]

 

  (b) With respect to each right to payment or performance included in the New
Collateral from time to time, the Canadian Transaction Lien granted therein
includes a continuing security interest in all right, title and interest of the
Canadian Grantor in and to (A) any Supporting Obligation that supports such
payment or performance and (B) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

 

  (c) The foregoing Canadian Transaction Liens are granted as security only and
shall not subject the Collateral Agent or any other Secured Party to, or
transfer or in any way affect or modify, any obligation or liability of the
Canadian Grantor with respect to any of the New Collateral or any transaction in
connection therewith.

 

(3) Party to Security Agreement. Upon delivering this Canadian Security
Agreement Supplement to the Collateral Agent, the Canadian Grantor will become a
party to the Canadian Security Agreement and will thereafter have all the rights
and obligations of a Canadian Subsidiary Guarantor and a Canadian Grantor
thereunder and be bound by all the provisions thereof as fully as if the
Canadian Grantor were one of the original parties thereto.5

 

(4) Address of Canadian Grantor. The address, facsimile number and e-mail
address of the Canadian Grantor for purposes of Section 15(b) of the Security
Agreement are:

 

[address, facsimile number and e-mail address of Canadian Grantor]

 

(5) Representations and Warranties.

 

  (a) The Canadian Grantor is a [corporation] duly organized, validly existing
and in good standing under the laws of [jurisdiction of organization].

 

  (b) The Canadian Grantor has delivered a Perfection Certificate to the
Collateral Agent. The information set forth therein is correct and complete as
of the date hereof.

 

  (c) The execution and delivery of this Canadian Security Agreement Supplement
by the Canadian Grantor and the performance by it of its obligations under the
Canadian Security Agreement as supplemented hereby are within its corporate or
other powers, have been duly authorized by all necessary corporate or other

 

--------------------------------------------------------------------------------

4 Delete bracketed words if the Canadian Grantor is a Canadian Subsidiary
Guarantor.

5 Delete paragraphs (3) and (4) if the Canadian Grantor is already a party to
the Canadian Security Agreement.

 

Exh. A - 2



--------------------------------------------------------------------------------

EXECUTION COPY

 

       action, require no action by or in respect of, or filing with, any
governmental body, agency or official (other than the filing of PPSA financing
statements and registration of the Canadian Hypothec in the applicable registry
offices in Quebec, if applicable, as contemplated by the above Perfection
Certificate) and do not contravene, or constitute a default under, any provision
of applicable law or regulation or of its organizational documents, or
agreement, judgment, injunction, order, decree or other instrument binding upon
it or result in the creation or imposition of any Lien (except a Canadian
Transaction Lien) on any of its assets.

 

  (d) The Canadian Security Agreement as supplemented hereby constitutes a valid
and binding agreement of the Canadian Grantor, enforceable in accordance with
its terms, except as limited by (A) applicable bankruptcy, insolvency,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally and (B) general principles of equity.

 

  (e) Each of the representations and warranties set forth in Section 4 of the
Canadian Security Agreement is true as applied to the Canadian Grantor and the
New Collateral. For purposes of the foregoing sentence, references in said
Sections to a “Canadian Grantor” shall be deemed to refer to the Canadian
Grantor, references to the Schedules to the Canadian Security Agreement shall be
deemed to refer to the corresponding Schedules to this Canadian Security
Agreement Supplement, references to “Canadian Collateral” shall be deemed to
refer to the New Collateral, and references to the “Effective Date” shall be
deemed to refer to the date on which the Canadian Grantor signs and delivers
this Canadian Security Agreement Supplement.

 

(6) Governing Law. This Canadian Security Agreement Supplement shall be
construed in accordance with and governed by the laws of the Province of Ontario
and the laws of Canada applicable therein.

 

IN WITNESS WHEREOF, the parties hereto have caused this Canadian Security
Agreement Supplement to be duly executed by their respective authorized officers
as of the day and year first above written.

 

[NAME OF CANADIAN GRANTOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Exh. A - 3



--------------------------------------------------------------------------------

EXECUTION COPY

 

JPMORGAN CHASE BANK, N.A. as Collateral
Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Exh. A - 4



--------------------------------------------------------------------------------

     EXECUTION COPY

 

Exhibit B – Perfection Certificate

 

The undersigned is a duly authorized officer of [NAME OF CANADIAN GRANTOR] (the
“Canadian Grantor”). With reference to the Canadian Guarantee and Security
Agreement dated as of August 26, 2002 and amended and restated as of January 4,
2005 among Integris Metals Ltd., Ryerson Tull Canada, Inc., the Canadian
Subsidiary Guarantors party thereto and JPMorgan Chase Bank, N.A., as Collateral
Agent (terms defined therein being used herein as therein defined), the
undersigned certifies to the Collateral Agent and each other Secured Party as
follows:

 

A. Information Required for Filings and Searches for Prior Filings.

 

  1. Jurisdiction of Organization. The Canadian Grantor is a [corporation]
organized under the laws of ___________.

 

  2. Name. The exact [corporate] name of the Canadian Grantor as it appears in
its [certificate of incorporation] is as follows:

 

  3. Prior Names.

 

  (a) Set forth below is each other [corporate] name that the Canadian Grantor
has had during the past three (3) years together with the date of the relevant
change:

 

  (b) Except as set forth in Schedule      hereto, the Canadian Grantor has not
changed its corporate structure6 in any way within the past three (3) years.

 

  (c) None of the Canadian Grantor’s Collateral was acquired from another Person
within the past three (3) years, except:

 

  (i) property sold to the Canadian Grantor by another Person in the ordinary
course of such other Person’s business;

 

  (ii) property with respect to which the Canadian Transaction Liens are to be
perfected by taking possession or control thereof; or

 

  (iii) property acquired in transactions described in Schedule      hereto.

--------------------------------------------------------------------------------

6 Changes in corporate structure would include mergers and consolidations, as
well as any change in the Canadian Grantor’s form of organization. If any such
change has occurred, include in Schedule      the information required by Part A
of this certificate as to each constituent party to a merger or consolidation
and any other predecessor organization.

 

Exh. B - 1



--------------------------------------------------------------------------------

     EXECUTION COPY

 

B. Additional Information Required for Searches for Prior Filings.

 

1. Current Locations.

 

  (a) The chief executive office of the Canadian Grantor is located at the
following address:

 

Mailing Address

  Province

 

  (b) The domicile of the Canadian Grantor under the laws of the Province of
Quebec is:

 

Mailing Address

  Province

 

The Canadian Grantor [does] [does not] have a place of business in another
province.

 

  (c) The following are all of the places of business of the Canadian Grantor
not identified above:

 

Mailing Address

  Province

 

  (d) The following are all the locations not identified above where the
Canadian Grantor maintains any Inventory:

 

Mailing Address

  Province

 

  (e) The following are the names and addresses of all Persons (other than the
Canadian Grantor) that have possession of any of the Canadian Grantor’s
Inventory:

 

Mailing Address

  Province

 

Exh. B - 2



--------------------------------------------------------------------------------

     EXECUTION COPY

 

IN WITNESS WHEREOF, I have hereunto set my hand this      day of             ,
        

 

[COMPANY NAME]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Exh. B - 3